1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    KENNETH BRIGGS,                           Case No.: 16cv2920-LAB (LL)
12                               Plaintiff,
                                                ORDER OF DISMISSAL
13    v.
14    JAGUAR LAND ROVER NORTH
      AMERICA, LLC, et al.,
15
                              Defendants.
16
17
           The joint motion to dismiss (Docket no. 114) is GRANTED, and this action
18
     is DISMISSED WITH PREJUDICE.             The parties shall bear their own costs
19
     and attorney’s fees. The Court does not retain jurisdiction to interpret or
20
     enforce the parties’ settlement agreement.
21
22
           IT IS SO ORDERED.
23
     Dated: October 7, 2019
24
25
                                              Hon. Larry Alan Burns
26                                            Chief United States District Judge
27
28

                                               1
                                                                          16cv2920-LAB (LL)
